Citation Nr: 9925597	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-15 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for facial 
scarring.

2.  Entitlement to a compensable evaluation for residuals of 
a right hip/pelvic injury.

3.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a concussion with headaches, a skin disorder, 
and a cervical spine disorder, and which denied entitlement 
to nonservice-connected pension benefits and denied a 
compensable evaluation for service-connected residuals of a 
right hip/pelvic injury.  That rating decision further 
established service connection and assigned a zero percent 
evaluation for facial scarring, effective October 6, 1997.  
The veteran submitted a notice of disagreement with respect 
to all issues adjudicated in the May 1998 RO decision and the 
RO issued a statement of the case accordingly.  However, in 
VA Form 9, accepted in October 1998 as a substantive appeal, 
the veteran did not include the issues of entitlement to 
service connection for cervical spine and/or skin disorders.  
Moreover, at the time of his Video Conference Hearing in June 
1999, a transcript of which is associated with the record, 
the veteran and his representative clarified that only the 
issues of entitlement to service connection for a concussion 
with headaches, entitlement to nonservice-connected pension 
benefits and entitlement to compensable evaluations for 
service-connected residuals of a facial scarring and a right 
hip/pelvic injury were at issue.  See Transcript at 2-3.  The 
Board further notes that in the course of his hearing, the 
veteran withdrew his claim of entitlement to service 
connection for a concussion with headaches; the veteran's 
written authorization of such withdrawal is in the form of 
the hearing transcript, reduced to writing in the transcript.  
Transcript at 5-9.  See 38 C.F.R. § 20.204(c) (1998).  The 
record further reflects that the veteran accepted the Video 
Conference Hearing in lieu of an "in-person" hearing before 
a Board member.  See 38 C.F.R. § 20.700(e) (1998).

In a September 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss, and denied entitlement to a compensable 
valuation based on application of 38 C.F.R. § 3.324 (1998).  
The RO notified him of that decision by letter dated in 
December 1998.  At the time of the veteran's Video Conference 
Hearing, in June 1999, the veteran's representative and the 
Board member discussed the above denials and raised the 
question of whether the veteran has expressed disagreement 
with the September 1998 decision.  Although his VA Form 9, 
received in October 1998, mentions hearing loss, the veteran 
did so only in connection with his arguments for entitlement 
to nonservice-connected pension benefits.  Such Form 9 was 
submitted prior to the RO having notified the veteran of the 
September 1998 decision, and does not reference the September 
1998 denial of service connection for hearing loss.  As such 
it does not appear to be a sufficient notice of disagreement 
as defined by 38 C.F.R. §§ 20.200, 20.201 (1998).  Nor is 
there subsequent evidence of a notice of disagreement.  
However, the time for appealing has not expired.  See 
38 C.F.R. § 20.302(a) (1998).

At the time of his June 1999 hearing, the veteran appears to 
have raised the issue of entitlement to service connection 
for a scar on the shoulder.  That matter has not been 
adjudicated by the RO and is referred to the RO for initial 
consideration.   Godfrey v. Brown, 7 Vet. App. 398 ( 1995).

Based on the above, the only issues before the Board at this 
time are those identified on the first page of this decision.

The issues of entitlement to a compensable evaluation for 
facial scarring and entitlement to a permanent and total 
evaluation based on unemployability for nonservice-connected 
pension purposes are discussed in the remand portion of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals of a right hip/pelvic injury primarily consist 
of some limitation of motion and subjective complaints of 
pain, without x-ray evidence of arthritis or objective 
evidence of joint deformity or other functional impairment.


CONCLUSION OF LAW

The criteria to warrant assignment of a compensable 
evaluation for residuals of a right hip/pelvic injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 
5252, 5253 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Increased Rating Criteria and Initial Matters

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the veteran's increased rating 
claims.  He has been examined by VA and afforded opportunity 
to present evidence and argument in support of such claims.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

As a result of an in-service automobile accident, the veteran 
incurred a fracture to the right hip region.  The RO 
established service connection for residuals of injury to the 
right hip/pelvis in a rating decision dated in July 1982, and 
assigned a zero percent rating.  A VA examination specific to 
the veteran's right hip/pelvis was conducted in March 1998.  
The examiner noted that the veteran had right hip motion from 
zero to 72 degrees, and normal right knee movement, without 
notation of any tenderness, muscle impairment or weakness.  
The impression was status post fracture, secondary to an 
automobile accident, with residuals of discomfort and limited 
motion.  X-rays were interpreted as normal, without evidence 
of bone or soft tissue abnormalities or any acute fracture or 
dislocation.  Other competent medical evidence in the claims 
file does not reflect complaints of or treatment for the 
right hip and/or pelvis and is thus without notation of 
relevant findings.  

Analysis

The veteran's currently assigned zero percent evaluation is 
based on application of 38 C.F.R. § 4.71a, Diagnostic Code 
5252.  That code provides that thigh flexion limited to 45 
degrees warrants a 10 percent evaluation.  Flexion limited to 
30 degrees warrants a 20 percent evaluation; flexion limited 
to 20 degrees warrants a 30 percent evaluation; and flexion 
limited to 10 degrees warrants assignment of a 40 percent 
evaluation.  Thigh extension limited to five degrees warrants 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (1998).  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (1998) provides that limitation of thigh abduction 
beyond 10 degrees warrants a 20 percent evaluation; 
limitation of adduction where a veteran cannot cross legs or 
limitation of rotation of with an inability to toe-out more 
than 15 degrees warrants a 10 percent evaluation.  The only 
competent range of motion testing of record does not show 
that the veteran meets any of the limitations specified in 
the diagnostic codes.  The Board further notes that there is 
no x-ray evidence of arthritis in the hip/pelvis to warrant 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (1998), and no limitation of knee motion to warrant 
consideration under applicable codes.  In determining the 
proper rating to be assigned for a given disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  Although the veteran has provided a history of 
severe pain and flare-ups due to his hip problems, 
regulations provide that such complaints must be supported by 
some objective findings in order to award a compensable 
evaluation.  Disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  The veteran in this case has 
complained of subjective discomfort, however, current 
examination did not reveal any pathologic basis such as bone, 
joint or muscle damage.  Nor is there any objective evidence 
of factors such as weakness, fatigability, incoordination or 
other functional impairment to warrant assignment of a 
compensable rating on such basis.  

Although at his June 1999 hearing the veteran testified he 
had an appeal pending for Social Security disability 
benefits, he indicated that he had been pursuing that claim 
since about 1994 when his doctor felt that due to injuries 
the veteran had sustained, he should try to get 
"disability."  The record reflects a statement from a VA 
physician in 1994 that due to cervical and lumbar disc 
disease the veteran had been unable to work since 1993.  
There is no indication that the medical evidence in support 
of the veteran's Social Security claim, to the extent, if 
any, that it pertains to the veteran's hip/pelvis, would be 
more recent than the 1998 VA examination.  Thus, the Board 
finds it unnecessary to obtain the Social Security records 
before deciding the issue for an increased rating.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  In short, the 
veteran's residuals are limited to some limitation of hip 
motion that is noncompensable under the Schedule, and the 
veteran's subjective complaints of discomfort that are 
unsupported by objective evidence of atrophy, weakness, skin 
changes, joint deformity, incoordination, fatigability or 
other evidence of resulting functional impairment.  
Accordingly, the veteran's claim for a compensable evaluation 
must be denied.  38 C.F.R. § 4.71a.


ORDER

A compensable evaluation for residuals of a right hip/pelvic 
injury is denied.


REMAND

During military service, the veteran was involved in an 
automobile accident.  As a result he incurred multiple facial 
lacerations, without any arterial or nerve involvement.  His 
facial scars were sutured.  Service records are nonspecific 
as to the precise number and location of the facial 
lacerations and/or resulting scars.

At the time of VA examination in June 1982, the examiner 
noted a "very small healed scar" on the bridge of the 
veteran's nose measuring approximately 1/4 to 3/8 of an inch 
long and stated to be uncomplicated and nontender, without 
cosmetic defect.  The examiner further noted a small keloid 
scar over the middle aspect of the left forehead, measuring 
1/2 inch in length, raised and somewhat thickened and 
slightly sensitive.  The examiner noted that that scar was 
from an injury sustained within the last few months when the 
veteran hit his forehead with a wrench.  The examiner did not 
note any right forehead scar.

At the time of VA examination conducted in April 1995, the 
examiner noted a seven-centimeter scar on the veteran's 
forehead and indicated that such caused disfigurement.  The 
examiner described the scar as red, depressed and tender.  
The examiner did not address the scars on the veteran's nose 
and nasal bridge.

At the time of VA examination in March 1998, the examiner 
noted that the scars on the veteran's nose, bridge of the 
nose, and forehead were well-healed, but that the veteran 
complained of facial itchiness.  

In a rating decision dated in April 1998, the RO established 
service connection for facial scars, evaluated as zero 
percent disabling.  The precise number and location of the 
scars contemplated in that grant of benefits were not 
identified.  The Board finds it noteworthy that the 1982 VA 
examiner noted very small scars on the veteran's face but did 
not note the seven-centimeter forehead scar which, on the 
1995 examination, was described as "red" and otherwise 
symptomatic.  Further review of the record indicates that the 
veteran incurred post-service head injuries in connection 
with his employment.  Thus, it is necessary to clarify which 
scarring resulted from the service injury and is part of the 
service-connected disability. 

The veteran's service-connected residuals of injury to the 
right hip/pelvis and facial scars are currently evaluated as 
zero percent disabling.  He has the following nonservice-
connected disabilities: Lumbar strain, evaluated as 10 
percent disabling; headaches, cervical strain, bilateral 
hearing loss, a right ankle disorder, and bilateral 
neuropathy, all evaluated as zero percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; bilateral lower 
extremity neuropathy; and, depression, evaluated as 10 
percent disabling.  He was born in July 1948; has a high 
school equivalency degree, and after service attended college 
for brief periods, without earning a degree.  He last worked 
in 1994 as a stocker in a grocery store.  

A veteran may establish permanent and total disability even 
without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes him from 
substantially gainful employment.  38 U.S.C.A. § 1502 
(West 1991); 38 C.F.R. § 4.17 (1998).  A veteran with two or 
more disabilities must have a combined disability rating of 
at least 70 percent and at least one disability with a 
minimum 40 percent rating.  38 C.F.R. §§ 4.16(a), 4.17 
(1998).  The veteran's service and nonservice-connected 
disabilities currently combine to less than 70 percent 
disabling.  See 38 C.F.R. § 4.25 (1998).  A veteran may, 
however, also be entitled to a permanent and total disability 
rating on an extra-schedular basis upon a showing that the 
veteran is unemployable because of disability, age, 
occupational background and other related factors.  
38 C.F.R. §§ 3.321(b)(2); 4.17(b) (1998).  

With respect to the veteran's pension claim, the Board notes 
that subsequent to the statement of the case issued in 
October 1998, the RO received additional evidence in the form 
of VA treatment records and a summary treatment statement 
pertinent to multiple disabilities.  The RO does not appear 
to have considered that additional evidence and did not issue 
a subsequent supplemental statement of the case on that 
matter.  The veteran is entitled to consideration of all 
relevant evidence in the evaluation of his pension claim.  
See 38 C.F.R. §§ 3.103(d), (f), 4.6 (1998).  As such, this 
claim must be returned to the RO for consideration of the 
full evidentiary record.

Of particular note is a recently received letter prepared by 
a VA staff psychiatrist in June 1998.  That physician 
indicated that the veteran was in treatment for serious 
depression, at times manifesting itself in suicidal ideation.  
The physician further noted that the veteran was assessed as 
being a definite threat to himself when hospitalized in June 
1997, that he suffered from symptoms that included lack of 
energy, decreased appetite, lack of interest in life, and 
that the veterans' psychiatric problems were complicated by 
his physical conditions including unstable diabetes and 
residuals of work-related injuries to the back and ankle.  
The examiner stated that the veteran was severely depressed 
and that such situation was not expected to improve in any 
significant way as his physical condition was static.  The 
examiner stated that the veteran was "extremely disabled by 
his current problems."  The stated global assessment of 
functioning (GAF) score was 35.

The above statement appears to show a psychiatric disability 
picture worse than the one indicated by the report of VA 
examination conducted in March 1998, at which time the 
veteran's stated GAF score was 70.  The VA examiner, 
indicated that the veteran's social impairment was mild and 
that occupational impairment was not the result of 
depression, but rather that the veteran's depression was 
secondary to his lack of employment.  The examiner 
specifically concluded that, while the veteran could not 
continue to work in the grocery business, he did not seem to 
have a given a "sincere and ambitious effort to seek light 
forms of employment."  

The Board notes the discrepancies between the March 1998 VA 
examination, conducted by a psychiatric consultant, and the 
June 1998 statement prepared by a VA staff psychiatrist and 
is of the opinion that complete, updated VA treatment records 
and a clarifying opinion should be obtained in order to 
properly assess the level of psychiatric disability currently 
shown and the impact of such, if any, on the veteran's 
employability.  The Board further notes that at the time of 
VA examination in March 1998, the examiner noted that the 
veteran suffered from recurrent headaches accompanied by 
nausea, vomiting and blurred vision; daily back pain 
restricting his activities; lower extremity numbness; 
constant right ankle pain; and neck pain.  Examination 
revealed a limitation of lumbar and cervical motion, with 
pain upon movement, and a decreased lower extremity 
sensation.  The RO should ensure that such findings are 
properly considered for rating purposes under 38 C.F.R. 
§§ 4.71a, 4.124a (1998), as applicable.

Further, the issue relevant to the proper evaluation of the 
veteran's facial scarring is inextricably intertwined with 
the pension issue on appeal and resolution of the rating 
issue is of potential impact to the pension criteria cited 
above.  See Harris v. Derwinski, 1 Vet.App. 181, 183 (1991).

Accordingly, this case is returned for the following:

1.  The RO should obtain complete, up-to-
date records of psychiatric treatment 
from the Pueblo VA Mental Health Clinic.  
The RO also should request from the 
Social Security Administration (SSA) a 
copy of the medical records and any 
decision reached in the veteran's claim 
for SSA disability benefits on which an 
appeal was pending in June 1999.  

2.  The RO should, at its discretion, 
schedule any indicated VA social and 
industrial survey to assess the veteran's 
employment history and day-to-day 
functioning.  A written copy of any 
obtained report should be inserted into 
the claims folder.

3.  The veteran should be afforded a VA 
examination by a psychiatrist.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  That examiner is requested 
to provide a clarifying opinion as to the 
severity of the veteran's psychiatric 
disability in terms of its impact on his 
social and occupational functioning.

4.  The RO should obtain the St. Mary-
Corwin Hospital emergency room records 
pertaining to the veteran's treatment 
there on or about February 24, 1993 for 
injuries sustained at work, including a 
head injury.  Any related in-patient 
records should also be obtained and any 
further development suggested by such 
records should be accomplished.  The RO 
also should ascertain where the veteran 
was first treated following the incident 
at work where he was assaulted by a 
robber and a copy of those records should 
be obtained.  The veteran should be asked 
to identify any other head or facial 
injuries he has sustained since service 
and any treatment received for them.  His 
medical records should then be obtained.  

5.  Unless any additional evidence 
obtained establishes the post-service 
origin of the veteran's seven-centimeter 
forehead scar, he should be afforded an 
examination by a plastic surgeon or 
dermatologist.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
before the examination.  After examining 
the veteran and reviewing the claims 
folder including the service medical 
records, the examiner is requested to 
provide an opinion as to the following: 
In light of the "small" scars noted on 
page 1 of the June 1982 VA examination 
report and their specific description on 
page 3 of the that report and the April 
1995 VA examination report which reflects 
a 7-centimeter right forehead scar that 
was tender, depressed and red, what is 
likelihood that the seven-centimeter 
forehead scar was incurred at the same 
time as the nasal bridge scar identified 
at the time of the 1982 examination as 
having been incurred in service in 1969. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
entire record and ensure that all 
indicated development has been completed 
to the extent possible.  Thereafter, the 
RO should re-adjudicate the issue of 
entitlement to a compensable evaluation 
for facial scarring, specifically noting 
whether the seven-centimeter scar 
forehead scar is service-connected and 
citing evidence to support that 
determination.  The RO should also 
readjudicate the issue of entitlement to 
a permanent and total rating for pension 
purposes, to include evaluating each of 
the veteran's noted disabilities under 
the Schedule and considering 
extraschedular entitlement to pension 
benefits.  If any benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

